Case 8:20-cv-03290-PJM Document 27-13 Filed 11/17/20 Page 1 of 2




               EXHIBIT 14
                      Case 8:20-cv-03290-PJM Document 27-13 Filed 11/17/20 Page 2 of 2




From: Stephen Neuwirth [mailto:stephenneuwirth@quinnemanuel.com]
Sent: Wednesday, November 11, 2020 12:01 PM
To: Levander, Andrew <andrew.levander@dechert.com>
Cc: David L. Koche <dkoche@barnettbolt.com>; Gibbs, Thomas <tgibbs@sgrlaw.com>; Sarchio, Christina
<Christina.Sarchio@dechert.com>; Steiner, Neil <neil.steiner@dechert.com>
Subject: WFI - notice of intent to sell


 [EXTERNAL EMAIL]
Dear Mr. Levander:

Following up on your conversations yesterday and today with Dave Koche and Tom Gibbs, we agree on behalf of Mssrs.
Rothman, Schar and Smith to extend the period to respond to the Notice of Intent to Sell until Monday, November 16th,
at 5 pm. As Dave and Tom have shared with you, we are still discussing Mr. Snyder’s response of November 9 with our
clients.

Steve Neuwirth

Stephen Neuwirth
Chair, Antitrust and Competition Litigation
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
212-849-7165 Direct
212-849-7000 Main Office Number
212-849-7100 FAX
stephenneuwirth@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
